—In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Ludmerer, J.) entered December 21, 1990, which, inter alia, denied her application for expanded visitation, after a hearing.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
A review of the record indicates that the denial of the petitioner’s application for expanded visitation was properly based on the best interests of the child (Domestic Relations Law §§ 70, 240).
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.